DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, ester, EDTA and small organic active with a hydroxyl group in the reply filed on May 3 2022 is acknowledged.  Claims 1-3, 5, 7-8, 10-13, 18, 22, 25, 28, 31, 33, 35-37 and 70 are pending in the application. Claims 18, 22, 25, 31, 33, 37 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3 2022.   Accordingly, claims 1-3, 5, 7-8, 10-13, 28 and 35-36 are being examined on the merits herein.
It is noted that although Applicants elected without traverse, traversal arguments were presented.  Lack of Unity is still present for the reasons set forth in the rejection below.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21 2021 and May 3 2022 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 as currently written is vague and indefinite.  The claim is directed to a kit comprising the particulate delivery system according to claim 1.  The kit as claimed recites a first container containing the pro-payload molecule and a second container containing the yeast cell wall.  However, the system of claim 1 requires the pro-payload molecule to be at least partially enclosed within the internal space of the yeast cell wall.  How it is possible for the kit to contain the system when the kit recites the pro-payload molecule is in a container separate from the yeast cell wall but the system requires the cell wall to at least partially enclose the pro-payload molecule.  Thus, the metes and bounds of the claim are unclear.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, 10-13, 28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (WO2005113128A1) in view of Carbone-Howell et al. (Biomacromolecules, 2014).
Applicant Claims
	The instant application claims a particulate delivery system, comprising:
a) an extracted yeast cell wall particle comprising an internal space; and 
(b) a pro-payload molecule comprising, 
(i) a payload molecule; and
 (ii) a payload scaffolding molecule operably linked to the payload molecule through a chemical linker, wherein the pro-payload molecule is at least partially enclosed within the internal space of the extracted yeast cell wall particle thereby forming the particulate delivery system.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Franklin et al. is directed to compositions containing a hollow glucan particle or a cell wall particle encapsulating a terpene component and methods of making and using them (see claim 1).  The hollow glucan particle or cell wall particle is a yeast cell wall which is from a yeast extract manufacturing process (claims 3 and 5-8).  Terpenes include carvacrol and eugenol (claim 12).  Particles known include SAF-Mannan and Nutrex.  These particles comprise 25-35% beta 1,3-glucan and are suitable material for terpene loading (page 10, lines 19-31).  Based on qualitative loading at the single terpene level tested, SAF Mannan appears to be the best with Nutrex second.  Suspensions were prepared with the surfactant Tween 80 (page 43).  The composition can be suspended or dissolved in water (claims 40-41).  It is commented that providing sustained release of the terpene may be desirable (page 57).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Franklin et al. teaches a terpene component, Franklin et al. does not teach a payload scaffolding molecule (EDTA as elected) operably linked to the payload molecule (terpene) through a chemical linker (ester as elected).  However, this deficiency is cured by Carbone-Howell et al. 
	Carbone-Howell et al. is directed to poly(anhydride-esters) (PAEs) comprised exclusively of naturally occurring antimicrobials and EDTA.  It is taught that antimicrobials are physically mixed into formulations to prevent bacterial growth.  The sustained release of these bioactive compounds can naturally preserve consumer products thereby increasing shelf life (page 1889, last paragraph).  Chemical incorporation of bioactive into a biodegradable polymer backbone has multiple advantages (e.g. higher drug loading, sustained release, tunable release rates and geometry depending on desired application over physical incorporation methods (page 1890, left column, second paragraph).  Scheme 1 shows antimicrobials thymol, carvacrol and eugenol connected to EDTA via an ester bond.  Scheme 2 shows the hydrolytic degradation scheme of the antimicrobial containing PAEs into free antimicrobial and EDTA.  It was found that the free phenolic antimicrobials and EDTA were released in a control manner (1894, conclusions).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Carbone-Howell et al. and utilize the poly(anhydride-ester) formed from EDTA and carvacrol or eugenol in the hollow glucan particles of Franklin et al.  One skilled in the art would have been motivated to utilize the poly(anhydride-ester) in order to provide for the controlled release of the antimicrobial as taught by Carbone-Howell et al.  Since Franklin et al. suggests that controlled release may be utilized and suggests the same antimicrobials (terpenes) as Carbone-Howell et al. there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Carbone-Howell et al. and utilize SAF Mannan as the hollow glucan particles.  One skilled in the art would have been motivated to utilize these particles as they appeared to be the best at single terpene loading as taught by Franklin et al.  These particles contain 25-35% beta 1,3-glucan as taught by Franklin et al. reading on instant claim 8.  
Regarding claim 35, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Carbone-Howell et al. and utilize a kit for the hollow glucan particles with terpenes.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  
	Regarding claim 36, a surfactant (Tween) or suspending the particles in water are both taught by Franklin et al.  Either of these embodiments read on the instantly claimed pharmaceutically acceptable excipient.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-8, 10-13, 28 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10638750 in view of Carbone-Howell et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a particulate delivery system, comprising:
a) an extracted yeast cell wall particle comprising an internal space; and 
(b) a pro-payload molecule comprising, 
(i) a payload molecule; and
 (ii) a payload scaffolding molecule operably linked to the payload molecule through a chemical linker, wherein the pro-payload molecule is at least partially enclosed within the internal space of the extracted yeast cell wall particle thereby forming the particulate delivery system.
Patent ‘750 claims a composition comprising a glucan particle or cell wall particle from which the soluble components have been removed, said particle encapsulating a terpene component, wherein the glucan particle or cell particle comprises a hollow central cavity suitable for encapsulating the terpene component, wherein the lipid content of the glucan particle or cell wall particle is 5% w/w or greater with respect to the weight of the glucan particle or the cell wall particle, and wherein the glucan particle or cell wall particle has been autolyzed prior to encapsulating the terpene.  Yeast cell walls are claimed.  Yeast extract manufacturing process is claimed.  Eugenol Is claimed.  Surfactant is claimed.  Carvacrol is claimed.  
While Patent ‘750 claims a terpene component, Patent ‘750 does not claim a payload scaffolding molecule (EDTA as elected) operably linked to the payload molecule (terpene) through a chemical linker (ester as elected).  However, this deficiency is cured by Carbone-Howell et al. 
Carbone-Howell et al. is directed to poly(anhydride-esters) (PAEs) comprised exclusively of naturally occurring antimicrobials and EDTA.  It is taught that antimicrobials are physically mixed into formulations to prevent bacterial growth.  The sustained release of these bioactive compounds can naturally preserve consumer products thereby increasing shelf life (page 1889, last paragraph).  Chemical incorporation of bioactive into a biodegradable polymer backbone has multiple advantages (e.g. higher drug loading, sustained release, tunable release rates and geometry depending on desired application over physical incorporation methods (page 1890, left column, second paragraph).  Scheme 1 shows antimicrobials thymol, carvacrol and eugenol connected to EDTA via an ester bond.  Scheme 2 shows the hydrolytic degradation scheme of the antimicrobial containing PAEs into free antimicrobial and EDTA.  It was found that the free phenolic antimicrobials and EDTA were released in a control manner (1894, conclusions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘750 and Carbone-Howell et al. and utilize the poly(anhydride-ester) formed from EDTA and carvacrol or eugenol in the  glucan particles of Patent ‘750. One skilled in the art would have been motivated to utilize the poly(anhydride-ester) in order to provide for the controlled release of the antimicrobial as taught by Carbone-Howell et al.  

Claims 1-3, 5, 7-8, 10-13, 28 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10729130 in view of Carbone-Howell et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
	Patent ‘130 claims a nematocidal composition comprising a hollow glucan particle encapsulating a terpene component, wherein the terpene component is an active agent, and wherein the hollow glucan particle has a β-1,3-glucan content from 24% to 35% w/w.  Terpenes claimed include carvacrol, eugenol and geraniol.  The hollow glucan particles are yeast cell walls.  Extract manufacturing process is claimed. Water is claimed.  Surfactants are claimed.
While Patent ‘130 claims a terpene component, Patent ‘130 does not claim a payload scaffolding molecule (EDTA as elected) operably linked to the payload molecule (terpene) through a chemical linker (ester as elected).  However, this deficiency is cured by Carbone-Howell et al. 
	The teachings of Carbone-Howell et al. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘130 and Carbone-Howell et al. and utilize the poly(anhydride-ester) formed from EDTA and carvacrol or eugenol in the  glucan particles of Patent ‘130. One skilled in the art would have been motivated to utilize the poly(anhydride-ester) in order to provide for the controlled release of the antimicrobial as taught by Carbone-Howell et al.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616